Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 24, 2022

                                     No. 04-22-00051-CV

                    IN THE INTEREST OF B.A.S. AND B.J.S., Children

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 19-09-00242-CVK
                         Honorable Russell Wilson, Judge Presiding


                                        ORDER
        This is an accelerated appeal of an order terminating appellant’s parental rights, which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellee’s brief was originally due to be filed on March 21, 2022. On
March 23, 2022, appellee filed a motion requesting a twenty-day extension of time to file its
brief. The motion is GRANTED. Appellee’s brief is due no later than April 11, 2022. Given
the time constraints governing the disposition of this appeal, no further extensions will be
granted.




                                                    _________________________________
                                                    Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of March, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court